Title: To George Washington from Thomas Sumter, Sr., 12 April 1791
From: Sumter, Thomas Sr.
To: Washington, George



Dear Sir
Stateburgh [S.C.] 12th April 1791.

Being informed by my son that he will wait on you in Cha[rle]ston at your arrival, I am happy in having an Occasion of offering you the sincerest welcome to our State, together with my best wishes for your health & happiness, not only at present but in perpetuity 
In your travels you may yet remark the traces of British devastation, & I am afraid, the pernicious effects of impolitic counsels, and lax principles—But you will also discern a happy contrast to this representation, in the prospects of vigor & prosperity, that are now budding from the unity of Our American Governments, & which, have been so strongly Assured to us by the happy management which has charactered the first & most trying period of your Presidency—I hope Sir, this freedom will be excused as I have been moved to it from considerations of the highest esteem & the evermost regard—And likewise to declare how happy the People of this quarter & myself should be made, by having an opportunity of receiving one amongst us, who, is always thought & spoken of with most affectionate emotion.
We have been led to suggest our desire from a report of your having it in your intention to visit Collumbia & Camden, the first, lies opposite to State b⟨mutilated⟩ 30 miles distance & the

latter at not m⟨mutilated⟩ 20—So that the deviation will be perhaps, more trifling than the pleasure which the view of those Highlands, may afford, which have been doubtless described to you—Allow me Dear Sir, to subscribe myself with the truest sentiments of respect & regard yr most Obdt Hbe Sert

Thos Sumter senr

